
	
		II
		111th CONGRESS
		1st Session
		S. 742
		IN THE SENATE OF THE UNITED STATES
		
			March 30, 2009
			Mr. Chambliss (for
			 himself, Mr. Isakson, and
			 Mr. Pryor) introduced the following bill;
			 which was read twice and referred to the Committee on Energy and Natural
			 Resources
		
		A BILL
		To expand the boundary of the Jimmy Carter National
		  Historic Site in the State of Georgia, to redesignate the unit as a National
		  Historical Park, and for other purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 Jimmy Carter National Historic Site
			 Expansion Act of 2009.
		2.Boundary
			 expansionSection 1 of Public
			 Law 100–206 (16 U.S.C. 461 note; 101 Stat. 1434) is amended—
			(1)in subsection (a),
			 by striking paragraph (3) and inserting the following:
				
					(3)preserve and interpret a southern
				agricultural-based rural community during the early to middle years of the 20th
				century.
					;
			(2)in the first
			 sentence of subsection (b)(1), by striking map entitled Jimmy
			 Carter National Historic Site and Preservation District Boundary Map,
			 numbered NHS–JC–80000, and dated April 1987 and inserting map
			 entitled _____, numbered ___, and dated ____;
			(3)in subsection
			 (b)(2)—
				(A)in the matter
			 preceding subparagraph (A), by inserting or is needed to enhance the
			 visitor experience at the Park after Georgia,;
				(B)in subparagraph
			 (C), by striking 15 and inserting 18;
				(C)in subparagraph
			 (E), by striking and at the end;
				(D)in subparagraph
			 (F), by striking the period at the end and inserting and properties in
			 the vicinity of the residence along West Church Street that are needed for
			 administrative and visitor uses and to protect scenic values, not to exceed 10
			 acres;; and
				(E)by adding at the
			 end the following:
					
						(G)the Billy Carter Service Station at 104
				West Church Street, consisting of less than 1 acre of land;
						(H)the property at
				147 Old Plains Highway, known locally as the Haunted House, where
				Jimmy and Rosalynn Carter resided from 1956 to 1961, consisting of
				approximately 1 acre of land;
						(I)the Georgia
				Welcome Center on State Route 280/27, consisting of approximately 18 acres of
				land; and
						(J)2 corridors of
				land no wider than 50 feet each between the Georgia Welcome Center and the
				President Carter boyhood home for the purpose of establishing walking and
				biking trails while using, to the maximum extent practicable, the right-of-way
				for the Shoreline Excursion Train.
						;
				and
				(4)in subsection
			 (c)(2), by inserting the Georgia Welcome Center (described in subsection
			 (b)(2)(I)), after subsection (b)(2)(A)),.
			3.Redesignation as
			 National Historical Park
			(a)In
			 generalPublic Law 100–206
			 (16 U.S.C. 461 note; 101 Stat. 1434) is amended—
				(1)by striking
			 National Historic Site each place it appears and inserting
			 National Historical Park; and
				(2)by striking
			 the historic site each place it appears and inserting the
			 Park.
				(b)Conforming
			 amendmentSection 6 of Public Law 100–206 (16 U.S.C. 461 note;
			 101 Stat. 1437) is amended by striking historic site and
			 inserting Park.
			(c)ReferencesAny
			 reference in a law, map, regulation, document, paper, or other record of the
			 United States to the Jimmy Carter National Historic Site shall
			 be deemed to be a reference to the Jimmy Carter National Historical
			 Park.
			4.Authorization of
			 appropriationsSection 7 of
			 Public Law 100–206 (16 U.S.C. 461 note; 101 Stat. 1437) is amended to read as
			 follows:
			
				7.Authorization of
				appropriationsThere are
				authorized to be appropriated such sums as are necessary to carry out this
				Act.
				.
		
